Judgment for plaintiff for damages for death caused by alleged negligent acts of the defendant in driving his car so close to the edge of the subway vent on which the decedent was standing that the latter was struck and suffered injuries causing his death. Judgment unanimously affirmed, with costs. The questions of negligence and contributory negligence, as well as the credibility of the witnesses, were questions of fact for the jury. Present — Carswell, Scudder, Tompkins, Davis and Johnston, JJ.